Title: To Alexander Hamilton from Tobias Lear, 18 December 1789
From: Lear, Tobias
To: Hamilton, Alexander


United States Decr. 18th. 1789.
Sir
I am directed by the President of the United States to send you the enclosed letter from General Hazen dated Decr. 16th. and likewise a Memorial from the same person of the 12th. inst. together with the Copy of a letter written by the Presidents command in answer to the enclosed Memorial.
I have the honor to be with perfect consideration Sir Your most Obedt. Servt.
Tobias Lear.Secy. to the President U S.
The Honble The Secretary of the Treasury of the Ud. States.
